Title: To Thomas Jefferson from Arthur Campbell, 4 June 1781
From: Campbell, Arthur
To: Jefferson, Thomas


        
          Sir
          Washington June 4th. 1781
        
        Okana-Stotes Baggage was first possessed by a detachment mostly Carolinians. The Medals, Belts of Wampum said to be of curious construction were secreted. Colo. Martin has lately purchased one of the Belts; curious enough, he says the wampum in it will answer the purposes at the Treaty (if any). A number of Papers, some curious and perhaps interesting were delivered to me, others I hear is since delivered into the Hands of the Commanding Officers of the Regiment from Carolinia. I will endeavour to collect the whole, and as soon as I can take copies of some that may be interesting to me, I will with pleasure send you the originals.
        I am with great Respect your Obedient Servant,
        
          Arthur Campbell
        
      